the law or a clearly erroneous application of a law or rule" (internal
                quotations, brackets, and citations omitted)); State v. Eighth Judicial Dist.
                Court (Riker), 121 Nev. 225, 233, 112 P.3d 1070, 1075 (2005) (concluding
                that "extraordinary relief is not warranted for routine correction of errors
                that a district court may make," and "[t]hat the [prosecution], or even this
                court, might disagree with the district court's conclusion is not a reason to
                seek extraordinary relief as long as the district court has made a
                reasonable effort to follow the applicable law");         Round Hill Gen.
                Improvement Dist. v. Newman,      97 Nev. 601, 603-04, 637 P.2d 534, 536
                (1981) ("Mandamus will not lie to control discretionary action unless
                discretion is manifestly abused or is exercised arbitrarily or capriciously."
                (internal citation omitted)). We are not convinced that our intervention by
                way of extraordinary relief is warranted, see Smith v. Eighth Judicial
                Dist. Court, 107 Nev. 674, 677,818 P.2d 849, 851 (1991) (holding that the
                decision to entertain a writ of mandamus is within this court's sole
                discretion), particularly where the matter is remanded for a new trial.
                            Accordingly, we
                            ORDER the petition DENIED.




                                        Saitta


                                                                I CACI
                                                           Pickering

                cc: Hon. Rob Bare, District Judge
                     Las Vegas City Attorney
                     Las Vegas City Attorney/Criminal Division
                     Law Offices of John G. Watkins
                     Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A